UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-6699


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DEREK MARQUIS FLEMING,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   N. Carlton Tilley,
Jr., Senior District Judge. (2:91-cr-00179-NCT-1)


Submitted:   November 17, 2011            Decided:   November 22, 2011


Before KING, DAVIS, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Derek Marquis Fleming, Appellant Pro Se. Angela Hewlett Miller,
Assistant United States Attorney, Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Derek   Marquis      Fleming    appeals   the   district     court’s

order denying Fleming’s motion to reconsider the order denying

Fleming’s motion to correct a clerical error in its judgment

pursuant to Fed. R. Crim. P. 36.            We have reviewed the record

and find no reversible error.            Accordingly, we affirm for the

reasons stated by the district court.          United States v. Fleming,

No. 2:91-cr-00179-NCT-1 (M.D.N.C. Apr. 28, 2011).                  We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials      before   the    court   and

argument would not aid the decisional process.



                                                                      AFFIRMED




                                     2